IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,586



                    EX PARTE RICHARD LEE TREVINO, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. B09-474 IN THE 198TH DISTRICT COURT
                            FROM KERR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use

of a motor vehicle and sentenced to two years’ imprisonment in a state jail facility. He did not appeal

his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

       Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                  2

determined that applicant plead guilty pursuant to an agreement that he would receive 334 days of

pre-sentence jail time credit. Applicant cannot receive such time credit because the date of offense

was only forty days prior to the date of judgment. Applicant is entitled to relief. Ex parte Huerta,

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. B09-474 in the 198th Judicial District Court

of Kerr County is set aside, and Applicant is remanded to the custody of the Sheriff of Kerr County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division, State Jail Division, and Pardons and Paroles Division.



Delivered: June 22, 2011
Do Not Publish